Franklin App. No. 09AP-1085, 2011-Ohio-428. This cause was filed as a discretionary appeal and claimed appeal of right.
Upon consideration of the joint motion to designate the ease as an appeal of right, it is ordered by the court that the motion is granted. This ease shall proceed as an appeal of right pursuant to S.Ct.Prac.R. 2.1(A)(1).
It is ordered by the court that the Clerk shall issue an order for the transmission of the record from the Court of Appeals for Franklin County, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 6.2-6.7.